Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-30 are allowed for the same reason as stated in the Notice of Allowance (NOA) issued on 06/09/2021. A new IDS was submitted by the Applicants on 07/19/2021, and documents indicated in the IDS do not disclose underlined feature in section 2 below.

The following is an Examiner’s statement of reasons for allowance stated on 06/09/2021:
Claims 1-30 are allowed.
The following is an Examiner’s statement of reasons for allowance:
Instant Invention draws to techniques for reporting interference. Each of independent claims, claim 1 (“A method”), claim 10 (“A method”), claim 16 (“A user equipment”), and claim 25 (“A base station”) contains following underlined features, which when combined with other features in the claims, conventional techniques of record in the art failed to anticipate or render obviousness at the time when the invention was made:

Claim 1. A method of wireless communication performed by a user equipment (UE), comprising: 
performing a first interference measurement on a first subband of a plurality of subbands configured for the UE and a second interference measurement on a second subband of the plurality of subbands; 
identifying a first interference level based at least in part on the first interference measurement and a second interference level based at least in part on the second interference measurement; and 
transmitting, to a base station (BS), a first sounding reference signal (SRS) on the first subband and a second SRS on the second subband, 
wherein an SRS sequence of the first SRS indicates the first interference level, and 
wherein an SRS sequence of the second SRS indicates the second interference level.

Claim 10. A method of wireless communication performed by a base station (BS), comprising: 
receiving, from a user equipment (UE), a first sounding reference signal (SRS) on a first subband of a plurality of subbands configured for the UE and a second SRS on a second subband of the plurality of subbands; 
identifying a first interference level of the first subband based at least in part on an SRS sequence of the first SRS; 
identifying a second interference level of the second subband based at least in part on an SRS sequence of the second SRS; and 
transmitting, to the UE and based at least in part on the first interference level and the second interference level, a physical downlink control channel (PDCCH) communication that reconfigures one or more semi-persistent scheduling (SPS) occasions for physical downlink shared channel (PDSCH) communication reception from the first subband to the second subband.

Claims 10, 16 and 25 are allowed for the same reason as stated above.

Consequently, all dependent claims from claims 1, 10, 16 and 25 are also allowed, resulting the allowance indicated in section 1 above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIREN QIN whose telephone number is (571)272-5444.  The examiner can normally be reached on M-F 9-6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Lai can be reached on (571) 272-9741.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ZHIREN QIN/Examiner, Art Unit 2411